DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/382,266, filed on April 12th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 9 is objected to because of the following informality: In lines 1-2 "the plurality of distance sensors" lacks antecedent basis because there is no prior recitation of a plurality of distance sensors. For the purpose of examination, "the plurality of distance sensors" will be read as "a plurality of distance sensors".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 20190250304 A1 and Yoon hereinafter) .
Regarding Claim 1
Yoon teaches a manipulator (see Figs. 1-5, robot arm mechanism; [0007], [0017]), comprising:
a link (see Figs. 1-5, arm section 5 and link section 61; [0007], [0017] and [0019]);
a joint unit configured to rotate the link (see Figs. 1-5, joints 63 and J1-J5; [0007], [0017] and [0020]); and
a distance sensor (see Figs. 1-5 and 7, photoelectric sensors 40; [0007], [0019]) configured to detect an obstacle entering in a monitoring space that is determined so as to include at least a rotating direction side of the link (see [0019], [0026]-[0028]), the distance sensor being installed so that a sensing direction faces a direction parallel to a surface of the link (see Figs. 1-5, arrows from 41 to 42; [0019 "...Thereby, an optical path of detection light reaching the light receiving section 42 from the light projecting section 41 extends substantially parallel with the center axis from the one end to the other end, on an outside of the link section 61..."]).
Regarding Claim 2
Yoon teaches the manipulator according to claim 1 (as discussed above in claim 1), 
wherein the distance sensor is installed so that the sensing direction corresponds to a longitudinal direction of the link (see Figs. 1-5, arrows from 41 to 42; [0019 "...Thereby, an optical path of detection light reaching the light receiving section 42 from the light projecting section 41 extends substantially parallel with the center axis from the one end to the other end, on an outside of the link section 61..."] and [0026]).
Regarding Claim 3
Yoon teaches the manipulator according to claim 1 (as discussed above in claim 1), 
wherein the distance sensor is installed at an end of the link (see Figs. 1-5; [0019 "...The light projecting section 41 is installed in a position that is at one end side of a link section 61…"] and [0026]).
Regarding Claim 4
Yoon teaches the manipulator according to claim 1 (as discussed above in claim 1), wherein the distance sensor comprises:
a light emitting unit configured to emit a modulated projection light (see Figs. 1-9, light projecting section 41; [0019], [0027] and [0033 "...a pulse modulated light method that repeats light projection at fixed periods is adopted…"]); and
a light receiving unit configured to receive the projection light reflected by the obstacle (see Figs. 1-5 and 7-9, light receiving section 42; [0019], [0027] and [0034]).
Regarding Claim 7 
Yoon teaches the manipulator according to claim 4 (as discussed above in claim 4), 
wherein the projection light of the distance sensor is an infrared light (see [0027 "A wavelength band used for the photoelectric sensor 40 may be of either near-infrared light…"]).
Regarding Claim 8
Yoon teaches the manipulator according to claim 4 (as discussed above in claim 4), 
wherein a plurality of distance sensors are used to detect an obstacle entering in the monitoring space (see Figs. 1-5, 7 and 9, photoelectric sensors 40; [0007], [0019] and [0035]).
Regarding Claim 10
Yoon teaches a moving robot (see Fig. 8, robotic device 100; [0030]) comprising the manipulator according to claim 1 (as discussed above in claim 1, see [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 4 above, and further in view of Hisakawa et al. (JP 2005214716 A and Hisakawa hereinafter).
Regarding Claim 5
Yoon teaches the manipulator according to claim 4 (as discussed above in claim 4), 
wherein the one distance sensor is installed for each of the rotating links (see Figs. 1A-1D; Abstract "...Each of the link sections is provided with a plurality of photoelectric sensors..."), and the respective projection lights of the distance sensors are modulated (see [0033 "Either in the case of adopting a transmission type as the photoelectric sensor 40, or in the case of adopting a reflective type, a pulse modulated light method that repeats light projection at fixed periods is adopted to suppress influence of disturbance light..."];).
Yoon teaches modulating the projection lights to suppress influence of disturbance light, but does not explicitly teach doing so as to differ from each other. That is, Yoon is silent regarding modulated so as to differ from each other.
Hisikawa teaches robots (see Fig. 2B, devices 21-23; [0036]-[0038] in the attached reference JP_2005214716_A) comprising distance sensors configured to detect an obstacle entering a monitoring space (see "object detection sensor 1"; [0012], [0029]-[0031] and [0036]-[0038]); wherein the respective projection lights of the distance sensors are modulated so as to differ from each other (see all of [0026]-[0028], specifically [0027 "...When a plurality of the object detection sensors operate in a state where the detection areas overlap with each other, the modulation pattern of the light emitting element to be modulated by the modulation unit is changed by the modulation pattern change unit. Make them different from each other..."]; see also [0005]-[0006] and [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hisakawa to Yoon. It would have been obvious to take the manipulator of Yoon and further modulate the projection lights of the distance sensors so as to differ from each other, as taught by Hisakawa.
	Hisakawa teaches the known technique of modulating each distance sensor in order to prevent overlapping distance sensors from interfering with each other. Modulation prevents a signal based on the light emitted from the light emitting elements of other distance sensors from being input to the distance calculation of each distance sensor.
Application of the known technique taught by Hisakawa to the prior art manipulator taught by Yoon would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a manipulator comprising one distance sensor installed for each of the rotating links, and the respective projection lights of the distance sensors are modulated so as to differ from each other. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 6
Yoon teaches the manipulator according to claim 4 (as discussed above in claim 4),
Yoon further teaches the distance sensor being a reflective type (see [0019 "...When the photoelectric sensor 40 is of a reflective type, the photoelectric sensor 40 has a light projecting/receiving section and a reflection section…] and [0033]-[0034]). It is well known in the art for a reflective type sensor to be a sensor of the triangular distance measurement system; however, Yoon does not explicitly teach wherein the distance sensor is a sensor of the triangular distance measurement system.
Hisikawa teaches robots (see Fig. 2B, devices 21-23; [0036]-[0038]) comprising a distance sensor configured to detect an obstacle entering a monitoring space (see "object detection sensor 1"; [0012], [0029]-[0031] and [0036]-[0038]); wherein the distance sensor is a sensor of the triangular distance measurement system (see [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the reflective distance sensor of Yoon with the triangular measurement distance sensor, as taught by Hisakawa. The prior art of Hisakawa recognizes the equivalency of calculating distance by methods other than the triangulation method. Further, despite Yoon not explicitly teaching a triangular distance measurement system, it is well known in the art for retroreflective sensors to perform calculations based on triangular distance measurements. 
The substitution of the reflective distance sensor with the triangular measurement distance sensor would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because the substitution would have yielded predictable results. The predictable results including a manipulator comprising a distance sensor, wherein the distance sensor is a sensor of the triangular distance measurement system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).	
Regarding Claim 9
Yoon teaches the manipulator according to claim 4 (as discussed above in claim 4), 
wherein a plurality of distance sensors are installed for one monitoring space (see Figs. 1-5 and 9; [0019], [0026]-[0028] and [0035]), and the respective projection lights of the distance sensors are modulated (see [0033 "Either in the case of adopting a transmission type as the photoelectric sensor 40, or in the case of adopting a reflective type, a pulse modulated light method that repeats light projection at fixed periods is adopted to suppress influence of disturbance light..."];). 
Yoon teaches modulating the projection lights to suppress influence of disturbance light, but does not explicitly teach doing so as to differ from each other. That is, Yoon is silent regarding modulated so as to differ from each other.
Hisikawa teaches robots (see Fig. 2B, devices 21-23; [0036]-[0038]) comprising a plurality of distance sensors installed for one monitoring space (see "object detection sensors 1"; [0012], [0029]-[0031] and [0036]-[0038], [0037 "a plurality of the object detection sensors 1 operate in one room"]), and the respective projection lights of the distance sensors are modulated so as to differ from each other (see all of [0026]-[0028], specifically [0027 "...When a plurality of the object detection sensors operate in a state where the detection areas overlap with each other, the modulation pattern of the light emitting element to be modulated by the modulation unit is changed by the modulation pattern change unit. Make them different from each other..."]; see also [0005]-[0006] and [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hisakawa to Yoon. It would have been obvious to take the manipulator of Yoon and further modulate the projection lights of the distance sensors so as to differ from each other, as taught by Hisakawa.
	Hisakawa teaches the known technique of modulating each distance sensor in order to prevent overlapping distance sensors from interfering with each other. Modulation prevents a signal based on the light emitted from the light emitting elements of other distance sensors from being input to the distance calculation of each distance sensor.
Application of the known technique taught by Hisakawa to the prior art manipulator taught by Yoon would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a manipulator comprising a plurality of distance sensors installed for one monitoring space, and the respective projection lights of the distance sensors are modulated so as to differ from each other. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsuda (JP 2000162062 A and Tsuda hereinafter), Lee et al. (US 20190146504 A1 and Lee hereinafter) and Mori et al. (JP 2005221333 A and Mori hereinafter). Tsuda teaches a robot manipulator comprising an obstacle detector which projects a light beam around the manipulator arm to detect obstacles (see at least the Abstract of the attached reference JP_2000162062_A). Lee teaches a robotic distance sensor which utilizes triangular distance measurement (see at least Fig. 7; [0024]). Mori teaches robotic distance sensors which utilize modulation to reduce interference (see at least Page 2 of the attached reference JP_2005221333_A). It is noted that these references could be used to render obvious the examined claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664